DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 3/22/2021. Per the amendment, claims 1, 3-4, and 8-9 are amended, claims 2, 7, 24, and 27 are canceled. As such, claims 1, 3-6, 8-23, and 25-26 are pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amy Salmela on 3/25/2021.

The application has been amended as follows, where strikethrough and double brackets indicates deletion and underlining indicates insertion: 
Claims 5 and 8 should read:

5.	An [[The]] apparatus for an electronic aerosol provision system comprising:
	a reservoir for a source liquid; and
a carrier module that defines an airflow path within the reservoir and comprises a heating element supported in the airflow path within the reservoir for generating an aerosol from the source liquid, wherein the carrier module comprises a first part separable from a second part and which cooperatively engage to support the heating element, wherein the first part and the second part of the carrier module cooperatively engage at an interface which extends in a direction that is substantially parallel to a direction along which air flows in the airflow path when the apparatus is in normal use, and wherein the heating element comprises a sheet material extending in a plane which is substantially parallel to the interface between the first part and the second part, wherein a peripheral part of the heating element is received in a gap between the first part and second part to thereby support the heating element in the airflow path, and wherein at least one of the first part or the second part of the carrier module comprises one or more locating pegs received in corresponding locating holes of the other of the first part or the second part of the carrier module so as to help maintain relative alignment of the first part and the second part.

8.	The [[An]] apparatus of claim 1 

	.

Allowable Subject Matter
Claims 1, 3-6, 8-23, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach “wherein a peripheral part of the heating element is received in a gap between the first part and second part to thereby support the heating element in the airflow path” in combination with the rest of the limitations of the claim. The closest prior art of record, Dubief et al. (US 2015/0181937 A1) instead discloses the heating element and the first part are enclosed by the second part.
	Regarding claim 5, the prior art of record does not teach “wherein at least one of the first part or the second part of the carrier module comprises one or more locating pegs received in corresponding locating holes of the other of the first part or the second part of the carrier module so as to help maintain relative alignment of the first part and the second part” in combination with the rest of the limitations of the claim. Dubief instead teaches the first part and the second part are cylindrical members with the first part located within the second part.
	Regarding claim 9, the closest prior art of record does not teach “wherein the heating element is supported loosely with respect to the first and second parts of the carrier module” in combination with the rest of the limitations of the claim. Dubief teaches the heating element is a cylindrical member that fits snugly within the first part which is then enclosed by the second part. Therefore, the prior art of record does not teach nor fairly suggest the claimed invention. 
	As such, claims 1, 3-6, 8-23, and 25-26 are found allowable.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773